             Case 4:19-cv-00058 Document 1 Filed 09/25/19 Page 1 of 39




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   PECOS DIVISION

MARIA HERNANDEZ,                             §
                                             §
                      Plaintiff,             §       Civil Action No.: 4:19-cv-00058
                                             §
               v.                            §       JURY DEMAND
                                             §
NUTRIBULLET, LLC., CAPITAL                   §
BRANDS, LLC, HOMELAND                        §
HOUSEWARES, LLC, and, CAPITAL                §
BRANDS DISTRIBUTION, LLC,                    §
                                             §
                      Defendants.            §


                                         COMPLAINT

       Plaintiff, by and through her attorneys, JOHNSON BECKER, PLLC and PHIPPS,

DEACON, PURNELL PLLC upon information and belief, at all times hereinafter mentioned,

alleges as follows:

                                    NATURE OF THE CASE

       1.      Defendant Nutribullet, LLC (“Defendant NutriBullet”), Defendant Capital Brands,

LLC (“Defendant Capital Brands”), Defendant Homeland Housewares, LLC. (“Defendant

Homeland”), and Capital Brands Distribution, LLC (“Defendant Capital Brands Distribution”)

design, manufacture, market, import, distribute and sell consumer products such as blenders

marketed under the NutriBullet and MagicBullet brand names, amongst other brands, which

specifically includes the NutriBullet Blender Model Number NB-201 (referred to hereafter as

“NutriBullet blender(s)”).

       2.      The NutriBullet blenders are defectively designed and manufactured, in that, the

extremely fast-moving blade of the blenders heat the contents of the sealed bullet-shaped canister,

which can (and does) unexpectedly explode when being used in its normal and intended manner
                                                 1
             Case 4:19-cv-00058 Document 1 Filed 09/25/19 Page 2 of 39



by consumers. Consumers use the NutriBullet blenders without knowledge of the inherent risks.

In a matter of short amount of time, the fast-spinning blades can unexpectedly heat up its contents,

such that if the blender explodes, the user is at risk of severe burns and injuries requiring medical

attention. The NutriBullet blenders pose a safety risk to consumers and other individuals who may

be in close proximity to the NutriBullet blenders when it explodes.

        3.     The NutriBullet blenders have been the subject of numerous lawsuits around the

nation for similar experiences and injuries as those suffered by the Plaintiff in this case.

        4.     Defendants knew or should have known of these defects, but has nevertheless put

profit ahead of safety by continuing to sell its Nutribullet blenders to consumers, failing to warn

said consumers of the serious risks posed by the defects, and failing to recall the dangerously

defective Nutribullet blenders regardless of the risk of significant injuries to Plaintiff and

consumers like her.

        5.     Defendants ignored and/or concealed its knowledge of these defects in its

Nutribullet blenders from the Plaintiff in this case, as well as the public in general, in order to

continue generating a profit from the sale of said Nutribullet blenders, demonstrating a callous,

reckless, willful, depraved indifference to the health, safety and welfare of Plaintiff and consumers

like her.

        6.     As a direct and proximate result of Defendants’ collective conduct, the Plaintiff in

this case incurred significant and painful bodily injuries, medical expenses, physical pain, mental

anguish, and diminished enjoyment of life.

                              PLAINTIFF MARIA HERNANDEZ

        7.     Plaintiff Maria Hernandez is a resident and citizen of the city of Pecos, County of

Reeves, State of Texas, and was born on April 10, 1970.




                                                  2
             Case 4:19-cv-00058 Document 1 Filed 09/25/19 Page 3 of 39



       8.      Around April 2016, Plaintiff purchased a new NutriBullet Model Number NB-201

Blender.

       9.      On or about September 29, 2017, Plaintiff suffered serious and substantial burn

injuries as the direct and proximate result of the NutriBullet blender’s plastic cup explosively

separating from the blade base during the normal, directed use of the NutriBullet blender, allowing

its scalding hot contents to be forcefully ejected onto Plaintiff. The incident occurred as the result

of the NutriBullet Blenders defect(s), which allow the plastic cup of the NutriBullet blender to

pressurize to the point that the canister separates from the blade base of the NutriBullet blender,

causing the now hot contents of the NutriBullet blender, as well as the parts of the NutriBullet

blender itself, to explode. Additionally, the incident occurred as the result of Defendants failure to

warn and to redesign the NutriBullet blender, despite the existence of economical, safer alternative

designs.

                                NUTRIBULLET DEFENDANTS

       10.     Defendant NutriBullet, LLC is a California domestic limited liability corporation

with its principal place of business in Los Angeles, Los Angeles County, California. It is a wholly-

owned subsidiary of Capital Brands, LLC.

       11.     Defendant Homeland Housewares, LLC is a California limited liability corporation

with its principal place of business in Los Angeles, Los Angeles County, California.

       12.     Defendant Capital Brands, LLC is a California limited liability corporation with its

principal place of business in Los Angeles, Los Angeles County California.

       13.     Defendant Capital Brands Distribution, LLC is a California limited liability

corporation with its principal place of business in Los Angeles, Los Angeles County, California.




                                                  3
                 Case 4:19-cv-00058 Document 1 Filed 09/25/19 Page 4 of 39




                                   JURISDICTION AND VENUE

           14.    This Court has subject matter jurisdiction over this case pursuant to diversity

jurisdiction prescribed by 28 U.S.C. § 1332 because the matter in controversy exceeds the sum or

value of $75,000, exclusive of interest and costs, and there is complete diversity between the

parties.

           15.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391 all or a substantial part

of the events or omissions giving rise to this claim occurred in this district.

           16.    Venue is also proper in this Court pursuant to 28 U.S.C. § 1391 because Defendants

have sufficient minimum contacts with the State of Texas and intentionally availed themselves of

the markets within Texas through the promotion, sale, marketing, and distribution of their

products.

                                    FACTUAL BACKGROUND

           17.    Defendants tout that their NutriBullet blenders are high-powered blenders and/or

food processors, and are marketed as a “nutrient extractor”:

    “Unlike ordinary blenders and juicers, the NutriBullet has the power to break down the
    cell walls of the stems, seeds, and skins of the food; unleashing the nutrients locked inside
    while still retaining all the beneficial fiber and pulp. Nothing is thrown away, allowing
    you to get the most out of your food. This process is called nutrition extraction.”1

           18.    Defendants claim that “[t]he NutriBullet System is built to last, made from quality

construction, and protected by a full one-year warranty”2 and that its “secret” is “its powerful 600

Watt motor combined with Bullet exclusive cyclonic action that forces everything through the

turbo extractor blades turning at an incredible 10,000 RPM.”3


1
  See https://nutribullet.com/?gclid=Cj0KEQjwmIrJBRCRmJ_x7KDo-
9oBEiQAuUPKMhTYN61agN3xTmNki_5JvhoAgdU34b_90u9r60yekh8aAqsv8P8HAQ (last
accessed September 18, 2019)
2
  See https://www.youtube.com/watch?v=hfWHl8xnxV8.
3
  Id.
                                             4
             Case 4:19-cv-00058 Document 1 Filed 09/25/19 Page 5 of 39



       19.     To further propagate its message, Defendants have utilized numerous media outlets

including, but not limited to, infomercials, social media websites such as YouTube, and third-party

retailers. For example, in a NutriBullet promotional video4 featuring “nutrition” and “longevity”

expert David Wolfe, Defendants make the following claims:

               a.     “It’s a breakthrough in nutritional science that can change your life. The
                      NutriBullet’s high powered motor with bullet exclusive cyclonic action
                      breaks down and pulverizes food on a cellular level, opening up there
                      hidden nutritional value that can reverse the effects of aging and super-
                      charge your metabolism to fight off aches and pains, cold and flus and
                      even improve vital health markers like cholesterol levels and blood
                      pressure.”

               b.     “A ‘nutrition extractor’ is not a blender; it’s not a juicer; it’s completely
                      different from anything else out there.”

               c.     “We’ve taken all of those cells, pulverized them, flipped them inside out,
                      got all that juice – all that nutrients, the vitamins, the minerals, the enzymes,
                      the essential fatty acids, the protein and now we can actually assimilate and
                      utilize those nutrients. We’ve turned this into a superfood.”

               d.     “Juicers make juice; blenders make smoothies; but the NutriBullet makes
                      nutrient packed ‘nutriblasts’. All I’m asking you to do is have one
                      ‘nutriblast’ a day and give your body the tools it craves to increase
                      performance and even reverse the symptoms of aging.”

               e.     “If you have a ‘nutriblast’ everyday you’re going to look better. You’re
                      going to feel better. You can live longer, and you will love longer.”

               f.     “One of the greatest keys to bolstering your immune system is hidden inside
                      the foods we buy every day. What we have to do is unlock those valuable
                      nutrients so that we can actually absorb them. This could help change your
                      life; in fact, it could help actually save your life.”

               g.     “With the NutriBullet you can turn ordinary food into ‘superfood’ that now
                      absorbs easily into your body system so you can live a longer, healthier,
                      more active life.”

               h.     “By drinking just one ‘nutriblast’ a day, you can give your body the tools to
                      help fight and prevent disease; lose weight; relieve joint pain; lower blood
                      pressure; lower cholesterol; and give you more energy than you ever


4
 See https://www.youtube.com/channel/UCMgVCjF3vO3AmtrbdF1tHaA (last accessed
September 20, 2019)
                                         5
             Case 4:19-cv-00058 Document 1 Filed 09/25/19 Page 6 of 39



                       thought possible without taking prescription pills; without any side
                       effects. Just one a day can change your life.”

       20.      Despite these bold claims of “nutrient extraction”, the FDA has not approved the

NutriBullet as a medical device.

       21.      NutriLiving.com houses the NutriBullet online store, where all models of

NutriBullet Blenders, Superfood Blends protein powders, and accessories can be purchased.

NutriBullet sells several different models, each with varying wattage, capacity, weight, and prices

ranging from $59.99 - $179.99.

       22.      According to a 2016 Forbes article, sales of the NutriBullet from 2012 to mid-2015

totaled 14 million units and the NutriBullet is the No. 1 best-selling countertop blender on

Amazon.com.5

       23.      In addition to sales via Amazon.com and NutriLiving.com, the NutriBullet is sold

at retailers, including Bed Bath & Beyond, Costco, J.C. Penney, Kohl’s, Macy’s, Sears, Target,

and Wal-Mart.

       24.      Defendants currently or have previously manufactured, marketed, and distributed

the NutriBullet Blenders, including the Baby Bullet, MagicBullet, Magic Bullet Express,

MagicBullet Mini, NutriBullet, NutriBullet Pro 900 Series, NutriBullet 1000, NutriBullet 1200,

NutriBullet Balance, NutriBullet Lean, NutriBullet Max, NutriBullet NB-101, NutriBullet Prime,

NutriBullet Pro Rx, NutriBullet Rx, NutriBullet Select; NutriBullet Sport, NutriBullet University

Pro, Party Bullet, and Veggie Bullet.

       25.      All of the aforementioned NutriBullet blenders are substantially similar in design

and manufacturing.




5
 See https://www.forbes.com/sites/hunteratkins/2016/02/29/blender-battle-how-nutribullet-
made-vitamix-step-up/#49260bf86ac5 (last accessed September 18, 2019)
                                              6
              Case 4:19-cv-00058 Document 1 Filed 09/25/19 Page 7 of 39



        26.    All NutriBullet blenders, including the NutriBullet Model Number NB-201 Blender

that injured the Plaintiff, essentially have three components: a powered base unit which contains a

high-speed motor (“power base”), a plastic cup-shaped container that holds ingredients to be

blended (“cup”), and a plastic lid mounted with metal blades (“blade base”), which screws into the

cup and is energized by the base.

        27.    During the normal, as-directed use of a NutriBullet blender, a consumer puts cool

or room temperature food into the plastic “bullet” cup. Once the cup is secured to the blade

assembly and placed onto the unit’s base, the user is able to run the blender by pressing down on

the cup. The blades then rotate, creating friction as they cut and chop the cup’s contents, which in

turn causes the contents to heat up.

        28.    As the temperature rises inside the cup, the pressure from the frictional energy also

rises. The temperature can get so hot that the pressure inside the cup forces the cup to separate

from the blade while the blender is still running. This can cause the hot contents of the cup to

explosively project outward without warning, landing on anyone and anything nearby.

        29.    Even if the cup does not separate from the blender while in use, the user is still at

risk. If the contents of the cup are hot and under pressure when the cup is opened, the hot contents

can again be explosively ejected onto the user, causing severe burns, as it did to the Plaintiff in

this case.

        30.    The NutriBullet blenders have been manufactured such that consumers cannot

safely use them in the intended manner without risk of the NutriBullet blenders exploding which

may result in physical injury or property damage.

        31.    There is no pressure relief built into the plastic cup other than unscrewing the lid.

        32.    Furthermore, there are no indictors for pressure build-up expect for resistance upon

twisting the lid. The consumer lacks any obvious way to judge the danger of or the amount of

                                                 7
              Case 4:19-cv-00058 Document 1 Filed 09/25/19 Page 8 of 39



pressure and heat buildup without handling the cup directly, thereby exposing the consumer to the

release of hot contents or the blade base itself.

       33.        By reason of the forgoing acts or omissions, the above-named Plaintiff and/or her

family purchased their NutriBullet blender with the reasonable expectation that it was properly

designed and manufactured, free from defects of any kind, and that it was safe for its intended,

foreseeable use of blending.

       34.        Plaintiff used her NutriBullet blender for its intended purpose of preparing meals

for herself and/or family and did so in a manner that was reasonable and foreseeable by

Defendants.

       35.        However, the aforementioned NutriBullet blender was defectively designed and

manufactured by Defendants in that its plastic cup could explosively separating from the blade

base during the normal, directed use of the NutriBullet blender, allowing its scalding hot contents

to be forcefully ejected onto consumer such as the Plaintiff.

       36.        Defendants NutriBullet blenders possess defects that make them unreasonably

dangerous for their intended use by consumers because the plastic cup can explosively separate

from the blade base.

       37.        Economic, safer alternative designs were available that could have prevented the

NutriBullet blender’s plastic cup from explosively separating from the blade base. Examples of

such designs include, but are not limited to, the following examples:

             a.      Designing the NutriBullet blender with pressure relief built into the plastic cup
                     other than unscrewing the lid; and

             b.      Designing the NutriBullet blender with indictors for pressure build-up within
                     the plastic cup.

       38.        Defendants knew or should have known that its NutriBullet blenders possessed

defects that pose a serious safety risk to Plaintiff and the public. Nevertheless, Defendants continue

                                                    8
               Case 4:19-cv-00058 Document 1 Filed 09/25/19 Page 9 of 39



to ignore and/or conceal its knowledge of these defects from the general public and continues to

generate a substantial profit from the sale of its NutriBullet blenders, demonstrating a callous,

reckless, willful, depraved indifference to the health, safety and welfare of Plaintiff and consumers

like them. For example:

              a. The Consumer Products Safety Commission has received several reports6 of other
                 similar incidents stemming from the failure of the NutriBullet Blenders:

                      i. October 28, 2011: (“On October 19th in the evening I was using the Magic
                         Bullet to make my daughter some baby food. I have used this blender many
                         times (10-15) in the past months as she just started eating table food. I cut
                         up sweet potatoes into small square and put in two tablespoons of water
                         along with the sweet potatoes into the tall cup. I attached the steamer lid and
                         placed it in the microwave for three minutes. When the timer went off, I
                         removed the lid stirred up the potatoes then place[d] the cross blade onto
                         the cup. I then placed them on the base and blended the potatoes. I noticed
                         they needed some more water to get the right consistency, so I removed the
                         cup from the base. I banged the cup on the counter to get the sweet potatoes
                         to slide down the cup so I wouldn’t make a mess when I opened the lid. I
                         started to unscrew the cross-blade attachment and it was giving me a hard
                         time and all of a sudden I unscrewed, and the contents exploded in a six-
                         feet radius around my kitchen and on myself…”)

                      ii. December 28, 2012: (“I was using the Baby Bullet, baby food maker to
                          puree some food for my 6-month-old daughter. I had only used it a few
                          times. This was the third time. I had followed all of the manufacturers
                          guidelines on how to use and clean the device (hand wash, and top rack
                          dishwasher safe). I was feeding my daughter her food and she was
                          struggling with something in her mouth, so I reached in and pulled out a
                          piece of plastic/silicone. This was from the units blade component….”)

                     iii. February 13, 2013: (“I purchased a Magic Bullet blender from Costco about
                          a month ago. Over the weekend I made a smoothie containing ice and frozen
                          fruits, plus water. I served myself and a friend. My friend pulled out of his
                          mouth an extremely sharp shard of plastic that he almost swallowed, about
                          ¾ an inch in length, and maybe ¼ inch maximum width. Had he swallowed
                          it, it caused defiantly caused perforation or tearing along the digestive
                          tract…”)

                     iv. October 21, 2014: (“As I was making a smoothie a couple days ago (oct.
                         8th), a piece of the blade broke off the NutriBullet without my knowledge. I
                         poured my smoothie into a glass and proceeded to drink it. A piece of the


6
    The date listed is the date the report of injury was sent to the Defendants.
                                                      9
Case 4:19-cv-00058 Document 1 Filed 09/25/19 Page 10 of 39



         blade was in my mouth and thinking it was piece of strawberry I chewed it.
         If I swallowed it, I would have choked…”)

     v. January 7, 2015: (“This caller purchased her blender system around the end
        of June/beginning of July 2014 time frame. She used it with problems until
        August 29th, 2014 when she was blending a shake mixture of fruits,
        vegetables and water when after less than four minutes it suddenly blew
        up…”)

    vi. April 27, 2015: (“02/16/2016 – the consumer used her blender before she
        went to work. The consumer indicates that while the unit was blending her
        smoothie, she heard and unusual sound coming from it but did not think
        much of it. Though the consumer usually drinks her smoothie right from the
        blender glass, she was running late and had to place its contents in a mason
        jar. When the consumer was in her vehicle, she started consuming her drink
        via straw. At one point, she noticed no juice was coming from the straw
        even though the container was not empty. Believing that possibly a
        vegetable had gotten stuck, the consume proceeded to try to extract it with
        her hand. When the consumer got her hand out, it was actually one of the
        six prong blade that had broken off.”)

    vii. June 26, 2015: (“I have the Nutribullet 900 Pro. I have enjoyed it however
         this week while making a protein shake (with mostly liquid and only about
         three ice cubes) [t]he blades broke off in my drink. I did not notice until
         after I drank my drink. Luckily, I did not ingest the blade. It was I the bottom
         of the cup.”)

   viii. September 9, 2016: (“August 16, 2016 at approximately 5:00 pm I was
         making a smoothie that consisted of almond milk, ½ banana, peanut butter
         and ice. When the blade stopped. Which they usually [do] if I need to add
         more fluid, I went to take it off. Although the NutriBullet claims it can crush
         ice without liquid, this is not the case. I have found the blade stop frequently
         due to a lack of fluid and the blades being obstructed. As I went to remove
         the canister, pushing down and turning left, enough fluid hit the blade and
         they started. In the meantime, the cup was not secured tight enough to the
         blade and the cup began to dislodge from the blades and base. Part of my
         shake came up the side of the cup and my right hand slid on to the partial[ly]
         exposed blades. The blade continued to work because of at least one of the
         “nubs” stayed in the base until the cup became complete[ly] dislodged from
         the base. The trajectory of my shake and blood from my hand went across
         the kitchen a minimum of 10 feet and as high as approximately six feet. The
         injury was to my right pinky finger and the base/palm of that figure. I
         required 27 stiches.”)

    ix. December 9, 2016: (“My wife was scaled using the Nutribullet blender. On
        November 27, 2016, she was making carrot soup. She sautéed the carrots
        with onions and spices, added liquid, and simmered for approximately 30
        minutes. She then removed the soup from the heat and let it cool before
                                   10
Case 4:19-cv-00058 Document 1 Filed 09/25/19 Page 11 of 39



         transferring it to the Nutribullet. She began blending the soup but heard a
         loud pop and the heated soup exploded violently from the unit. My wife has
         her hand on top of the cup. She managed to close her eyes before being hit
         by the liquid, but she had her hand on top of the unit, and she immediately
         felt severe burning on her face and arms. I took her to the hospital, where
         we spent hour[s] and she [had] several, largely ineffective, pain
         medications. She was then transferred via ambulance, to another hospital
         with a specialized burn clinic, where she finally received effective pain
         treatment. She was diagnosed with 1st-and 2nd-degree burns on her face and
         arm, including a 2nd-degree burn on her eyelid, and [was] prescribed
         medicated creams to apply to her burns. The doctors told her it will take her
         eyelid [sic] will likely require at least four months to heal.”)

     x. March 13, 2017: (“(11/28/2016) The consumer stated that she was making
        a protein shake in the blender. When she turned it on, she heard a pinging
        sound which she thought was the ice cubes that she had placed in the
        blender. The consumer drank the shake and felt something toward the back
        of her throat. She was able to remove a piece of the blade [at] the back of
        her throat. The consumer looked at the unit and saw that the blade had
        cracked at the base and had come off. The broken piece was about an inch
        and a half long…”)

    xi. April 3, 2017: (“I pureed soup in the NutriBullet 900 Series Blender. When
        taking off the lid of the blender, it exploded like a bomb and caused 1st and
        2nd degree burns across my chest, arms, neck and face. I went to the ER
        immediately and they cared for my extensive burns. That was a week ago –
        since then, I’ve had to do daily wound cleaning and dressing changes (at the
        ER or a wound clinic or a nurse).)

    xii. January 8, 2018: (“The product is Magic Bullet blender. It explodes[d]
         while I was blending a coffee protein drink. It was a new replacement for
         an old one. This was the first use of the one. It splatted the contents. The
         cup and blade separated violently. This product should be removed from the
         market before there is serious injury.”)

   xiii. January 10, 2018: (“The submitter said she was making a fruit smoothie and
         she had the blender on for about 10 seconds. She the tired to open it but it
         was very difficult, and she indicated that it seemed like there was a lot of
         pressure inside. The submitter said after struggling for some time she was
         able to open it but the top exploded and hit her the chest. The submitter
         described the incident similar to opening champagne bottle. The submitter
         said the top flew hitting her in the chest and the content went everywhere.
         The submitter said [she] had pains in her chest but did not seek medical
         attention.”)

   xiv. August 2, 2018: (“I was blending liquids and fruit, while pushing down on
        the cup to ‘seat’ and activate the unit, the cup exploded off the base, my
        hand hit the moving blade and was lacerated.”)
                                  11
Case 4:19-cv-00058 Document 1 Filed 09/25/19 Page 12 of 39




      xv. October 4, 2018: (“Person was using the product to blend oatmeal to a
          smooth consistency. When she stated to open the blender cup by unscrewing
          the base the hot contents exploded out of the blender cup all over her kitchen
          and onto her face and body.”)

b. Several lawsuits have been filed in Courts throughout the United States alleging
   similar incidents as the one that injured the Plaintiff in this case:

       i. Alta Hanlon v. Nutribullet, LLC, et. al. (Filed in Lake County Circuit Court
          of the State of Indiana December 18, 2015, removed to the Northern District
          of Indiana on February 17, 2016) (“Plaintiff was inured as a direct and
          proximate result of the defective and/or unreasonably dangerous high speed
          blender, which was sold and provided with no on/off button by which to
          turn off the blender, leaving the only means to de-energize it to be to
          manually unplug it from an electrical outlet, and was sold and provided
          without a safety mechanism to render the machine inoperable to prevent the
          blade from being engaged without a cup over them, and was sold and
          provide without any adequate warning of dangers associated with its lack
          of a power switch or its ability to operate and power on itself and at high
          speed rotate the blade without a cup over them.”) Pltfs. Compl., ¶ 6.

       ii. Guylante Jules, et. al. v. Nutribullet, LLC et. al. (Filed Circuit Court of the
           11th Judicial Circuit in Miami Dade County, Florida, January 13, 2016,
           removed to Southern District of Florida, Miami Division, January 21, 2019)
           (“On July 22, 2014, ODEKVK JEUNE was using the Subject Blender
           making a recipe. At some point after ODERME JEUNE began using the
           Subject Blender, the Plaintiff minor, FUITON JEUNE, began to notice
           smoke coming from the Subject Blender. After FUITON JEUNE began to
           see to Subject Blender emanating smoke, he attempted to reach for the
           power cord to unplug the cord to turn off the Subject Blender. Before
           FUITON JEUNE could reach the power cord, the Subject Blender
           exploded, propelling the container with such force that it caused damage to
           roof immediately above it. After the Subject Blender exploded, it caused
           all of its hot contents to pour over and burn FUITON JEUNE'S 12-year-old
           boy and the injuries will be fully described below.”) Pltfs. Compl., ¶¶ 8 -
           14.

      iii. Wendy Littlefield, et. al. v. Homeland Housewares, LLC et. al. (Filed in the
           Central District of California, Western Division September 14, 2026)
           (“That on January 21, 2016, Plaintiff WENDY LITTLEFIELD attempted
           to use her NutriBullet 900, when it suddenly malfunctioned, causing severe
           injuries to Plaintiff WENDY LITTLEFIELD’s right hand.”) Pltfs. Compl.,
           ¶ 12.

      iv. Judith Funk, et. al. v. Homeland Housewares, LLC et. al. (Filed in the
          District of Kansas, November 2, 2016) (“That on January 16, 2015, Plaintiff
          JUDITH FUNK attempted to use her Magic Bullet, when the locking
                                     12
Case 4:19-cv-00058 Document 1 Filed 09/25/19 Page 13 of 39



         mechanism malfunctioned, causing injuries to Plaintiff JUDITH FUNK’S
         left hand”). Pltfs. Compl., ¶ 10.

     v. Brian K. Lyles v. Nutribullet, LLC, (Filed in the Superior Court of New
        Jersey, Hudson County, November 2, 2016, removed to the District of New
        Jersey January 24, 2017) )”On Wednesday December 31st, 2014 Plaintiff
        was using the blender to make a beverage drink when the blender exploded
        sending hot liquid onto Plaintiff’s left Arm burning and scarring it.”) Pltfs.
        Compl., ¶ 4.

    vi. Kourtni Nicole Beebe v. Nutribullet, LLC et. al. (Filed in the Central District
        of California, Western Division, February 1, 2017) (“That on May 1, 2015,
        Plaintiff KOURTNI NICOLE BEEBE used her friend’s Nutribullet 900,
        when it suddenly malfunctioned causing severe injuries to her hand.”) Pltfs.
        Compl., ¶ 8.

    vii. Phyllis B. Cerrato, et. al. v. Nutribullet, LLC et. al. (Filed in the Middle
         District of Florida, Tampa Division, February 1, 2017) (“On December 20,
         2014, P. Cerrato was using the blender, when the blender began to emit
         smoke and exploded, causing hot liquids to severely burn her face and upper
         body and further causing property damage to her kitchen and interior ceiling
         the residence.”) Pltfs. Compl., ¶ 4.

   viii. Tiffany Burton, et. al. v. Nutribullet, LLC et. al. (Filed in the Central District
         of California, Western Division, February 1, 2017) (“On or about the
         morning of January 23, 2017, after utilizing the NutriBullet Rx, she rinsed
         all of the blender components and placed the blender cannister beside it to
         dry. She placed the dry blade assembly lid on the powered base. When she
         returned home from work at around 5:30 p.m. that same day, she intends to
         prepare her family dinner. Because the NutriBullet Rx was next to her stove
         and she need additional space to prepare her family’s meal, she picks up
         [the] base with her left hand and had her right hand near the blade assembly
         lid. The canister was not “locked in” to the base. As she moved the unit, the
         NutriBullet Rx blades began to spin suddenly and without notice and
         directly into her right hand, deeply cutting her right hand, including her right
         thumb and fingers, and severing her right index finger.”) Pltfs. Compl., ¶
         13.

    ix. Mary Obregon. v. Nutribullet, LLC et. al. (Filed in Superior Court of the
        State of Washington, Snohomish County, February 3, 2017, removed to the
        Western District of Washington at Seattle, March 21, 2017) (Plaintiff, Mary
        Obregon, on August 17, 2016, was using her Nutribullet Magic Bullet for
        blending. The product had been given to her used, and she had used it on
        many prior occasions with the awareness that the product blades do not
        spinning until the product is fully assembled and the product cup is activated
        and turned into place, such that the plastic cup tabs depress the activator
        slots that trigger the motor on the device. Unbeknownst to Ms. Obregon,
        two of the plastic tabs of the blender cup had broken off and lodged in the
                                    13
Case 4:19-cv-00058 Document 1 Filed 09/25/19 Page 14 of 39



         activator slots. Ms. Obregon plugged in the product with the expectation
         that the blender would do nothing until fully assembled, as it had operated
         in the past. On the occasion that is subject to of this suit, Mr. Obregon
         plugged the blender in, and the blades began to spin and caught her left
         thumb, causing serve injury.”) Pltfs. Compl., ¶ 3.

     x. Melba Anderson v. Nutribullet, LLC as entity of Nutribullet (Filed in the
        Judicial District of Harris County, Texas, April 6, 2017, removed to the
        Southern District of Texas, Houston Division June 23, 2017) (“ On or about
        April 6, 2015, MELBA ANDERSON was in her kitchen, and while using
        the NUTRIBULLET for the purpose and in a manner in which it was
        intended to be used. MELBA ANDERSON made an attempt to turn off the
        NUTRIBULLET by switching the power button off and then unplugging
        the product from the wall and the content inside of the NUTRIBULLET
        exploded, suddenly and without warning. The built-up pressure of the
        contents inside the NUTRIBULLET caused the substance to expel out on
        MELBA ANDERSON, injuring and burning MELBA ANDERSON, as
        hereinafter described.”) Pltfs. Compl., ¶ 9.

    xi. Yanhu Yi v. Nutribullet, LLC, et.al. (Filed in the Southern District of Texas,
        Houston Division, April 6, 2017) (“On September 29, 2015, Y. Yi was using
        the blender, when the blender began to emit smoke and exploded, causing hot
        liquids to severely burn her upper body and further causing property damage
        to her kitchen and interior ceiling the residence.”) Pltfs. Compl., ¶ 14.

    xii. Shournett Brown v. Capital Brands, LLC, et.al. (Filed in the Southern
         District of New York, October 20, 2017) (“That on February 3, 2015, while
         the plaintiff, SHORNETT BROWN, was using the food processing
         machine manufactured, distributed, and/or sold by the above named
         defendants, she was caused to suffer and sustain severe bodily injures.”)
         Pltfs. Compl., ¶ 30.

   xiii. Luisa Burgos v. Alchemy World, Inc., et. al. (Filed in the Circuit Court of
         Cook County, Illinois, November 16, 2017. removed to the Northern
         District of Illinois, December 13, 2017) (“That on November 20, 2015,
         Plaintiff LUISA BURGOS was injured when the Nutribullet exploded.”)
         Pltfs. Compl., ¶ 10.

   xiv. Johana Suarez v. Nutribullet, LLC, et.al. (Filed in the Superior Court of
        California, Los Angeles County) (“As Plaintiff JOHANA SUAREZ first
        began to unlock the canister from the base, the canister shot off of, and
        separated from, the blade assembly, which remained attached to the base.
        The now uncovered blade assembly continued to spin. As the canister flew
        off the base, the contents of the canister splashed onto Plaintiff JOHANA
        SUAREZ’s arms and torso, among other body parts, causing severe third
        degree burn injuries and permanent scarring.”) Pltfs. Compl., ¶¶ 22, 23.



                                  14
Case 4:19-cv-00058 Document 1 Filed 09/25/19 Page 15 of 39



    xv. Michael Lesure, v. Homeland Housewares, LLC. (Filed in the Supreme
        Court of the State of New York, County of Kings, December 28, 2017,
        removed to the Eastern District of New York, May 22, 2018) (On or about
        December 28, 2014, “the blended food products exploded, causing scalding
        hot liquid onto plaintiff’s face, arms and body, thereby causing the plaintiff,
        MICHAEL LESURE, to sustain serious, severe and permanent personal
        injuries.”) Pltfs. Compl., ¶¶ 48

   xvi. Harjit Thandi v. Nutribullet, LLC et. al. (Filed in the Central District of
        California, Western Division, January 24, 2018) (“On or about the morning
        of July 11, 2016, the MagicBullet owned and operated by Plaintiff
        malfunctioned, with the canister becoming dislodged from the base. Even
        though the canister had dislodged from the base, the plastic tabs on the
        assembly became locked on to the power base, allowing the blades to
        continue operating.”) Pltfs. Compl., ¶ 12.

   xvii. Michael Walker v. Nutribullet, LLC et. al. (Filed in the Central District of
         California, Western Division, January 24, 2018) (“On June 1, 2017,
         Plaintiff was using the NutriBullet 900 Series to prepare an elixir consisting
         of ginger, onion, garlic, turmeric powder and parsley. All of the contents
         were room temperature before they were placed in the blender. Plaintiff had
         been using the NutriBullet 900 Series blender for almost a year to make this
         same drink without incident. On June 1, 2017, however, unbeknownst to
         him, the NutriBullet 900 Series blender was hyper-heating the contents of
         the canister while it was being blended. After blending, Plaintiff removed
         the connected canister and assembly blade from the base. When Plaintiff
         turned over the canister and assembly blade with intentions to unscrew it,
         the canister and assembly blade suddenly, and without warning, exploded
         directly into Plaintiff’s face, spraying the now scalding drink contents
         directly into his face, causing severe, immediate burns.”) Pltfs. Compl., ¶
         14.

  xviii. Gabriela Lopez v. Homeland Housewares, LLC, et.al. (Filed in the Superior
         Court of Arizona, County of Maricopa, February 8, 2018, removed to the
         District of Arizona, March 19, 2018) )” On October 16, 2017, the Product
         while being used by Plaintiff within its intended use, exploded sending
         scorching hot liquid onto Plaintiff’s skin causing serve burns and
         excruciating pain.”) Pltfs. Compl., ¶ 12.

   xix. Fabiana Nishioka v. Nutribullet, LLC et. al. (Filed in the Central District of
        California, Western Division, March 22, 2018) (“On June 5, 2017, Plaintiff
        was preparing hummus, consisting of chickpeas, garlic and lime. All of the
        ingredients were room temperature. Plaintiff added all of the contents into
        the NutriBullet canister, affixed the blade assembly to the canister and then
        the canister/blade assembly to the base to engage and operate the Nutribullet
        Pro 900 blender. The blender was operated for a brief and reasonable
        amount of time, approximately one minute, in an effort to blend the mixture.
        Unbeknownst to Plaintiff, the contents of the blender were hyper-heating in
                                   15
Case 4:19-cv-00058 Document 1 Filed 09/25/19 Page 16 of 39



         the encapsulated canister/blade assembly. After her normal operation,
         Plaintiff twisted and disengaged the canister/blade assembly from the base
         of the blender and flipped over the canister/blade assembly in order to
         unthread/unscrew the canister from the blade assembly. Before Plaintiff
         could even attempt to unthread/unscrew the canister from the blade
         assembly, the blade assembly exploded from the canister, spraying the now
         scalding contents of the canister onto her body, including her face, neck and
         chest. Due to the intense pain and burning, Plaintiff immediately went into
         shock.”) Pltfs. Compl., ¶ 12.

    xx. Samantha Beverage v. Nutribullet, LLC et. al. (Filed in the Central District
        of California, Western Division, March 23, 2018) (“On April 4, 2016,
        Plaintiff was preparing hot fudge for her family. She melted chocolate chips,
        sugar and milk on the stove top. Plaintiff added all of the contents into the
        NutriBullet canister, affixed the blade assembly to the canister and then the
        canister/blade assembly to the base to engage and operate the Nutribullet
        blender. The blender was operated for a brief and reasonable amount of
        time, approximately one minute, in an effort to blend the mixture.
        Unbeknownst to Plaintiff, the contents of the blender were hyper-heating in
        the encapsulated canister/blade assembly. After her normal operation,
        Plaintiff twisted and disengaged the canister/blade assembly from the base
        of the blender and flipped over the canister/blade assembly in order to
        unthread/unscrew the canister from the blade assembly. As Plaintiff began
        to unthread/unscrew the canister from the blade assembly, the blade
        assembly exploded from the canister, spraying the now scalding contents of
        the canister onto her face. Due to the intense pain and burning, Plaintiff
        immediately went into shock.”) Pltfs. Compl., ¶ 14.

   xxi. Malvis Cristal Sanchez, et. al. v. Nutribullet, LLC et. al. (Filed in the Central
        District of California, Western Division, April 10, 2018) (“On April 20,
        2017, Plaintiff was using the NutriBullet Rx in the kitchen of her home to
        prepare refried beans for her family’s meal. Her niece, a minor, was present
        with her in the kitchen. The cooked bean was room temperature prior to
        being placed into the NutriBullet Rx blender. Plaintiff blended the beans for
        about a minute. Unbeknownst to her, the NutriBullet Rx Blender was hyper-
        heating the contents of the canister. After Plaintiff removed the canister,
        with the blade assembly attached, from the base, she attempted to unscrew
        the canister from the assembly blade. Suddenly and without warning, the
        NutriBullet Rx exploded, with the blade assembly flying from the base,
        causing the now scalding bean to project directly into her face, chest and
        arms. Due to the intense pain and burning, Plaintiff immediately went into
        shock. Her niece called 911 to seek medical treatment for her aunt.”) Pltfs.
        Compl., ¶ 14.

   xxii. Nadine Elaine Guilbeaux v. Nutribullet, LLC et. al. (Filed in the Central
         District of California, Western Division, April 11, 2018) (On April 28, 2017
         at about 5:00 a.m., Plaintiff was using the NutriBullet blender to prepare her
         morning smoothie consisting of kale, spinach, blueberries, strawberries and
                                   16
Case 4:19-cv-00058 Document 1 Filed 09/25/19 Page 17 of 39



         cool water. Plaintiff prepared the smoothie contents in the NutriBullet
         cannister the night before and placed the canister in her refrigerator. That
         morning, she removed the cold, canister containing fruits and vegetables
         from her refrigerator, added cool water, and then affixed the blade assembly
         to the canister. Plaintiff made this smoothie the same way at least fifty (50)
         times prior to April 28, 2017. Plaintiff then affixed the canister and blade
         assembly to the base and began blending. Unbeknownst to her, the
         NutriBullet blender was hyper-heating the contents of the canister. After
         Plaintiff removed the canister from the blade assembly attached, from the
         base, she attempted to unscrew the canister from the assembly blade.
         Suddenly and without warning, the NutriBullet exploded, with the blade
         assembly flying from the base, causing the now scalding fruit smoothie
         contents to project directly into her chest and arms. Due to the intense pain
         and burning, Plaintiff immediately went into shock.”) Pltfs. Compl., ¶ 14.

  xxiii. Nilcincia D’Silva, et. al. v. Nutribullet, LLC et. al. (Filed in the Central
         District of California, Western Division, May 8, 2018) (“On August 24,
         2016, Plaintiff was using the NutriBullet in the kitchen of her home to make
         yucca soup. Plaintiff blended the ingredients for about a minute.
         Unbeknownst to her, the contents of the canister were heating and creating
         pressure during the blending operation. As Plaintiff began to unscrew the
         blade assembly from the canister, there blade assembly exploded away from
         the canister and there was an eruption of the contents of the canister. The
         now extremely hot contents sprayed all over her face, neck, and arms,
         causing painful and serious second-degree burns.”) Pltfs. Compl., ¶ 14.

  xxiv. Erin Gwillim, et. al. v. Nutribullet, LLC et. al. (Filed in the Central District
        of California, Western Division, May 8, 2018) (“On May 19, 2016, Plaintiff
        was using the NutriBullet 900 in the kitchen of her home to prepare “Curried
        Carrot Soup.” The recipe she used came from the Recipe Book that
        accompanied her machine. Plaintiff placed cooked, room temperature
        carrots, ginger, garlic, salt and pepper in the canister as called for by the
        recipe, along with liquid, filling the large-cup to less than the fill-line.
        Plaintiff operated the blender for approximately 10 to 30 seconds by
        pushing down on the canister. Unbeknownst to her, the NutriBullet 900 was
        hyper-heating the contents of the canister. The canister suddenly and
        without water exploded off of the base and blade assembly, hitting Plaintiff
        forcefully in the head and spraying the now scalding contents of the canister
        onto her face, neck, chest and arms. Due to the intense pain and burning,
        Plaintiff immediately went into shock.”) Pltfs. Compl., ¶ 14.

   xxv. Yunaisy Lendian, et. al. v. Nutribullet, LLC et. al. (Filed in the Central
        District of California, Western Division, May 10, 2018) (“On the morning
        October 28, 2017, Plaintiff was using the NutriBullet to puree sweet
        potatoes to use as baby food for her child. Plaintiff blended the ingredients
        for approximately 45 seconds. As the blender ran, the friction and resulting
        heat from the rapidly spinning blades caused the pressure in the canister to
        build up. After Plaintiff finished blending, she proceeding to remove the
                                   17
Case 4:19-cv-00058 Document 1 Filed 09/25/19 Page 18 of 39



         canister and attached blade assembly from the base. She began to disengage
         the canister from the blade assembly, the blade assembly exploded off the
         canister, spraying the unexpectedly heated contents onto her body, causing
         severe burns to her face, neck, shoulders, chest and arms.”) Pltfs. Compl., ¶
         13.

  xxvi. Karen Sullivan, et. al. v. Nutribullet, LLC et. al. (Filed in the Central District
        of California, Western Division, May 10, 2018) (“On June 14, 2016,
        Plaintiff was [using] the NutriBullet 600 in the kitchen of her home to
        prepare a smoothie comprised of apple, pear, banana, spinach, frozen
        blueberries, coconut water and some ice. All contents were cold. Plaintiff
        place [t]he ingredients in the canister, affixed the assembly blade and place
        canister/assembly blade on the base. Plaintiff operated the NutriBullet 600
        for approximately 10 to 20 second when the canister exploded off the
        assembly blade and base. The canister struck her coffee machine which was
        to the right of the blender and knocked it off the countertop. The force of
        the explosion caused the base with the affixed assembly blade to tip over,
        with the assembly blade facing the wall. When she picked up the pickup
        [sic] the base, with the affixed assembly blade, with the intent of placing it
        upright on her counter, her hands came into contact with the unexpectedly
        spinning and exposed blades. She felt immediate pain as she observed her
        flesh and blood spray across the kitchen as her left index finger was sliced
        off. Plaintiff was home alone at the time of the incident and was
        immediately in shock.”) Pltfs. Compl., ¶ 14.

  xxvii. Marie Jenkins v. Nutribullet, LLC et. al. (Filed in the Central District of
         California, Western Division, June 18, 2018) (“On July 14, 2016, Plaintiff
         was using the NutriBullet to make a smoothie. Plaintiff blended the
         ingredients until the Nutribullet Rx automatically turned off. As the blender
         ran, the friction and resulting heat from the rapidly spinning blades caused
         the pressure in the canister to build up. Plaintiff removed the canister from
         the motor base. Plaintiff began to unscrew the blade assembly from the
         canister. As Plaintiff removed the blade assembly from the canister, the
         canister projected upwards toward the ceiling while the blade assembly
         remained in her hand. The contents of the canister erupted all over
         Plaintiff’s body, specifically her chest, neck, face, and right eye, causing
         serious burn injuries.”) Pltfs. Compl., ¶ 3.

 xxviii. Minerva Gonzalez v. Nutribullet, LLC, et.al. (Filed in the Superior Court of
         New Jersey, Hudson County, June 21, 2018, removed to the District of New
         Jersey July 20, 2018) (“On September 29, 2017, the Plaintiff was using a
         Nutribullet, LLC blender in a reasonable, prudent and responsible manner
         when it erupted spewing a large amount of scaling hot liquid onto the
         Plaintiff.”) Pltfs. Compl., ¶ 3.

  xxix. Elizabeth Flack v. Nutribullet, LLC et. al. (Filed in the Central District of
        California, Western Division, July 3, 2018) (“On July 10, 2016, Plaintiff
        was using the NutriBullet to blend water and cut pieces of lemon. Plaintiff
                                    18
Case 4:19-cv-00058 Document 1 Filed 09/25/19 Page 19 of 39



          blended the ingredients for only a couple seconds when almost
          immediately, the canister separated from the blade assembly leaving the
          blades exposed, which severely cut her hand.”) Pltfs. Compl., ¶ 13.

   xxx. Glenn Gelder v. Nutribullet, LLC et. al. (Filed in the Central District of
        California, Western Division, July 3, 2018) (“On July 30, 2016, Plaintiff
        was using the NutriBullet to chop dry ice for use in making homemade ice
        cream. Plaintiff ran the blender, containing the dry ice, for approximately
        10 seconds. As the blender ran, the friction and resulting heat from the
        rapidly spinning blades caused the pressure in the canister to build up.
        Plaintiff’s right hand was on the side of the canister when, without warning,
        the canister shot off the blade assembly. As the canister shot off the blade
        assembly, Plaintiff’s right hand, no longer resting against the canister,
        moved down and forward into to still-spinning blades of the blender. The
        blade struck Plaintiff’s hand with such force that it split the bone in his
        middle finger, and severely lacerated that same finger. Plaintiff had profuse
        bleeding from the laceration. Plaintiff’s injuries will likely cause lifelong
        functional limitations and pain.”) Pltfs. Compl., ¶ 13.

  xxxi. Denise Sandoval, et. al. v. Nutribullet, LLC et. al. (Filed in the Central
        District of California, Western Division, July 11, 2018) (“On August 1,
        2016, Plaintiff was using the NutriBullet to blend approximately four to five
        small slides of pineapple and some sugar to add to her drinking water. The
        pineapple, sugar and water were all room temperature. She had run the
        blender for a reasonable amount of time, less than sixty (60) seconds. As
        the blender ran, the friction and resulting heat from the rapidly spinning
        blades caused the pressure in the canister to build up. Suddenly and without
        warning, the canister and blade assembly exploded off the base causing the
        contents of the canister to spray onto Plaintiff and propelling the canister
        and blade assembly into Plaintiff’s body, causing Plaintiff a severe
        laceration of her right wrist.”) Pltfs. Compl., ¶ 13.

  xxxii. Gabriela Hanchi, et. al. v. Nutribullet, LLC et. al. (Filed in the Supreme
         Court of the State of New York, County of Queens, July 31, 2018, removed
         to the Eastern District of New York, August 22, 2018) (“On or about March
         11, 2017, plaintiff GABRIELLA HANCHI, following a thorough review of
         the directions contained on said product, place a mixture of room
         temperature Quaker Oatmeal, milk and 2-3 tablespoons of Domino sugar
         into the Magic Bullet/NutriBullet Model 900 Series container for blending,
         filled the container to the “MAX” line, as she had done on numerous other
         occasions, and screwed on the blade. Said plaintiff then attached the
         container with the blade onto the base, and turned it on by pushing down
         and turning, and let it run for 30-40 seconds. Said plaintiff then stopped the
         Magic Bullet/NutriBullet by turning it, removed the container from the
         base; and when said plaintiff started to open the container the contents
         exploded out causing scalding hot liquid [sic] onto said plaintiff’s face, right
         arm, upper chest, body and into her eyes causing sever burn injuries to
         plaintiff as herein set forth.”) Pltfs. Compl., ¶ 8.
                                    19
Case 4:19-cv-00058 Document 1 Filed 09/25/19 Page 20 of 39




 xxxiii. Gena Laielli v. Nutribullet, LLC et. al. (Filed in the District of New Jersey,
         August 10, 2018) (“On February 26, 2018, Plaintiff Gena Laielli was using
         her Nutribullet to puree room temperature and cold food for her four-year-
         old daughter, who was required to eat with the assistance of a feeding tube
         for most of her life, when the subject pressurized Nutribullet exploded and
         caused burns to Plaintiff’s chest and hand.”) Pltfs. Compl., ¶ 8.

 xxxiv. Hope Edge v. Nutribullet, LLC, et. al. (Filed in the Superior Court Division
        of Mecklenburg County, North Carolina, August 21, 2018, removed to the
        Western District of North Carolina, Charlotte Division, September 25,
        2018) (“The defective NutriBullet purchased and used by Plaintiff caused a
        severe laceration to her right hand, which resulted in permanent personal
        injuries.”) Pltfs. Compl., ¶ 11.

  xxxv. Yomayra Estefany v. Capital Brands, LLC et. al. (Filed in the District of
        New Jersey, August 28, 2018) (“On July 2, 2918, Plaintiff, YOMAYRA
        ESTEFANY, was using the Nutribullet in the manner in which it was
        intended. Thereafter, the blender became hot, and the blended contents of
        the Nutribullet, which were room temperature when placed inside,
        exploded, causing scalding hot liquid to spew and scorch her face and body;
        and the blade detached and cut her, causing severe injuries to Plaintiff
        including burns to her chest, arms and face, requiring her to seek medical
        treatment.”) Pltfs. Compl., ¶ 13.

 xxxvi. Naccole Guinn v. Nutribullet, LLC et. al. (Filed in the Central District of
        California, Western Division, October 5, 2018) (“On January 28, 2018,
        Plaintiff was using the NutriBullet to blend a bone broth drink consisting of
        bone broth protein powder, dandelion tea, coconut milk, cinnamon powder,
        and clove powder. Plaintiff blended the ingredients for a brief and
        reasonable amount of time. As the blender ran, the friction and resulting
        heat from the rapidly spinning blades caused the pressure in the canister to
        build up. As Plaintiff began to disengage the canister from the base, the
        canister shot off the base and Plaintiff's hands went into the blades, causing
        severe lacerations to her fingers.”) Pltfs. Compl., ¶ 13.

 xxxvii. Carmen Acevedo v. Nutribullet, LLC et. al. (Filed in the Central District of
         California, Western Division, October 10, 2018) (“On August 25, 2017,
         Plaintiff was using the NutriBullet to blend baby food consisting of boiled
         potatoes, yucca, squash and water. Plaintiff blended the ingredients for a
         brief and reasonable amount of time. As the blender ran, the friction and
         resulting heat from the rapidly spinning blades caused the pressure in the
         canister to build up. As the plaintiff attempted to disengage the cannister
         from the base, the device exploded sending scalding hot contents all over
         the Plaintiff's face, chest, and right arm, causing severe burns.”) Pltfs.
         Compl., ¶ 13.



                                   20
Case 4:19-cv-00058 Document 1 Filed 09/25/19 Page 21 of 39



xxxviii. Bruce Bramblett v. Nutribullet, LLC et. al. (Filed in the Central District of
         California, Western Division, October 10, 2018) (“On May 20, 2018,
         Plaintiff was using the NutriBullet to blend was cleaning his machine with
         water. Plaintiff blended the ingredients for a brief and reasonable amount of
         time. As the blender ran, the friction and resulting heat from the rapidly
         spinning blades caused the pressure in the canister to build up. While her
         hand was one the machine, the cup exploded from the blade assembly,
         causing severe lacerations to his right hand.”) Pltfs. Compl., ¶ 13.

 xxxix. Nina Talavera, et. al. v. Nutribullet, LLC et. al. (Filed in the Central District
        of California, Western Division, October 11, 2018) (“13. On February 16,
        2017, Plaintiff was using the NutriBullet to blend lemonade with ice,
        calamansi lemon juice, water and sugar. Plaintiff blended the ingredients
        for a brief and reasonable amount of time. As the blender ran, the friction
        and resulting heat from the rapidly spinning blades caused the pressure in
        the canister to build up. While her hand was on the machine, the canister
        exploded off the base, and Plaintiff's hand went into the blades, causing
        lacerations to her right hand.”) Pltfs. Compl., ¶ 13.

     xl. Humera Aslam, et. al. v. Nutribullet, LLC et. al. (Filed in the Central District
         of California, Western Division, December 7, 2018) (“On December 8,
         2016, Plaintiff was using the NutriBullet to blend cooked oatmeal for her
         six-month old daughter. The oatmeal was allowed to cool to room
         temperature, safe for her infant to eat and touch. Plaintiff placed the cooked
         oatmeal in the blender and ran it for approximately 15-20 seconds. As the
         blender ran, the friction and resulting heat from the rapidly spinning blades
         caused the pressure in the canister to build up. Plaintiff removed the
         combined canister and blade assembly from the motor base. Plaintiff began
         to unscrew the canister from the blade assembly. As she began to unscrew
         the canister from the blade assembly, the blade assembly rocketed away
         from the canister and the now scalding hot contents erupted out of the
         canister all over Plaintiff’s face and body.”) Pltfs. Compl., ¶ 13.

    xli. Jennifer Defelice v. Nutribullet, LLC et. al. (Filed in the Central District of
         California, Western Division, December 26, 2018) (“On December 30,
         2016, Plaintiff was using the NutriBullet to prepare a puree consisting of
         bananas and water. Plaintiff blended the ingredients for a brief and
         reasonable amount of time. As the blender ran, the friction and resulting
         heat from the rapidly spinning blades caused the pressure in the canister to
         build up. As the plaintiff attempted to disengage the cannister from the base,
         the device exploded sending scalding hot contents all over the Plaintiff's
         face, chest, and right arm, causing severe burns.”) Pltfs. Compl., ¶ 13.

   xlii. Casey Drader, et. al. v. Nutribullet, LLC et. al. (Filed in the Northern
         District of New York, January 9, 2019) (“On July 12, 2017, plaintiff used
         the NutriBullet as instructed. On that day, plaintiff was attempting to use
         the NutriBullet to make a protein shake with eggs, protein powder,
         blueberries and water. During this time, once the said ingredients were
                                    21
Case 4:19-cv-00058 Document 1 Filed 09/25/19 Page 22 of 39



         sealed in the vessel, plaintiff placed the vessel on the power base, twisted
         it, and began blending his drink. After about twenty (20) seconds of
         blending, the vessel, due to excessive pressure, unsealed and the cup
         exploded off the extractor blade with the cup's plastic tabs breaking and
         remaining in the activation switches on the power base. The breaking of the
         tabs in the activation switches kept the blender's electrical circuit closed and
         the extractor blade spinning. The power base and spinning extractor blade
         tipped toward plaintiff Casey Drader. Plaintiff used his right hand reactively
         to stabilize the blender. There and then, the extractor blade caught plaintiff's
         right index finger and right middle finger, tearing into both.”) Pltfs. Compl.,
         ¶¶ 26 - 31.

   xliii. Rodrigo Gutierrez v. Nutribullet, LLC et. al. (Filed in the Central District
          of California, Western Division, January 16, 2019) (“On June 28, 2017,
          Plaintiff was using the NutriBullet 600 to prepare a smoothie consisting of
          strawberries, banana, lemon, and water. Plaintiff blended the ingredients for
          just under one (1) minute. As the blender ran, the friction and resulting heat
          from the rapidly spinning blades caused the pressure in the canister to build
          up. As Plaintiff began to disengage the canister from the base, the canister
          shot off the base and Plaintiff's hands went into the still spinning blades,
          where they sliced and mangled his hand, causing severe and permanent
          injuries.”) Pltfs. Compl., ¶ 13.

   xliv. Robin McCarthy-Stancavage v. Nutribullet, LLC et. al. (Filed in the Central
         District of California, Western Division, January 17, 2019) (“On July 12,
         2018, Plaintiff was using the NutriBullet 900 to make breadcrumbs by
         pulsing and pulverizing pieces of bread. Plaintiff repeated this process four
         (4) times. As the blender ran, the friction and resulting heat from the rapidly
         spinning blades caused the pressure in the canister to build up. As Plaintiff
         began to disengage the canister from the base, the canister shot off the base
         and Plaintiff's hand went into the still spinning blades, where it sliced and
         mangled her hand, causing severe and permanent injuries.”) Pltfs. Compl.,
         ¶ 13.

   xlv. Grant Wolak v. Nutribullet, LLC et. al. (Filed in the Central District of
        California, Western Division, January 17, 2019) (“On May 1, 2017,
        Plaintiff was using the NutriBullet 600 without any contents in it to check
        and see if it was working. Plaintiff ran the unit normally and without issue
        for approximately thirty (30) seconds. As the blender ran, the friction and
        resulting heat from the rapidly spinning blades caused the pressure in the
        canister to build up. As Plaintiff began to disengage the canister from the
        base, the canister shot off the base and Plaintiff's hands went into the still
        spinning blades, where it sliced and mangled his hand, causing severe and
        permanent injuries.”) Pltfs. Compl., ¶ 13.

   xlvi. David George v. Nutribullet, LLC et. al. (Filed in the Central District of
         California, Western Division, January 18, 2019) (“On May 20, 2017,
         Plaintiff was using the NutriBullet 600 to prepare a smoothie consisting of
                                   22
Case 4:19-cv-00058 Document 1 Filed 09/25/19 Page 23 of 39



          protein powder, crushed ice, banana, and water. Plaintiff blended the
          ingredients for fifteen (15) seconds. As the Plaintiff began to disengage the
          canister from the base, the canister shot off the base and Plaintiff’s left hand
          went into the blades where the blades sliced and mangled his hand causing
          severe lacerations and extreme blood loss.”) Pltfs. Compl., ¶ 13.

  xlvii. Rebecca Mullaney v. Nutribullet, LLC et. al. (Filed in the Central District
         of California, Western Division, January 23, 2019) (“On December 20,
         2017, Plaintiff was using the NutriBullet to blend baby food consisting of
         sliced potatoes. Plaintiff blended the ingredients for a brief and reasonable
         amount of time. As the blender ran, the friction and resulting heat from the
         rapidly spinning blades caused the pressure in the canister to build up. While
         trying to remove the canister by hand, the cup exploded from the blade
         assembly, causing third degree burns to her face, her breast, and her arm.”)
         Pltfs. Compl., ¶ 13.

  xlviii. Mary Callahan v. Nutribullet, LLC et. al. (Filed in the Central District of
          California, Western Division, February 7, 2019) (“On December 1, 2017,
          Plaintiff was using the NutriBullet to prepare a smoothie consisting of one
          half (1/2) a banana, 2 to 3 tablespoons vanilla yogurt, 2 teaspoons crunchy
          organic peanut butter, 1 teaspoon Hershey chocolate syrup, and 1/4 cup of
          1% milk. Plaintiff blended the ingredients for approximately 40 seconds.
          Plaintiff began to disengage the canister from the base. As Plaintiff began
          to depress and twist the canister, the canister exploded and broke into two
          pieces causing the Plaintiff’s right hand to go into the still-spinning blades
          where it mangled her hand and caused severe lacerations. Plaintiff’s index
          finger was nearly severed, and the powerful forces of the spinning blades
          impacting her fingers smashed and chopped her finger bones, resulting in
          multiple breaks. Plaintiff suffered, and will continue to suffer from, severe
          and permanent injuries.”) Pltfs. Compl., ¶ 13.

   xlix. Minerva Gil v. Nutribullet, LLC et. al. (Filed in the Southern District of New
         York, March 8, 2019) (“On or about March 9, 2016, Plaintiff was using the
         NutriBullet to prepare a mixture consisting of various vegetables and water.
         Plaintiff blended the ingredients for less than one (1) minute. As the blender
         ran, the friction and resulting heat from the rapidly spinning blades caused
         the pressure in the canister to build up. As the plaintiff attempted to
         disengage the canister from the base, the device exploded sending scalding
         hot contents all over the Plaintiff's face, neck, and arms, causing severe
         burns. Plaintiff suffered, and will continue to suffer from, severe and
         permanent injuries.”) Pltfs. Compl., ¶ 13.
      l. Thomas Krauss v. Nutribullet, LLC et. al. (Filed in the Central District of
         California, Western Division, March 28, 2019) (“On April 3, 2017, Plaintiff
         was using the NutriBullet Lean (1200 series) to prepare a smoothie
         consisting of almond milk, protein powder, frozen peaches, and frozen
         strawberries. Plaintiff blended the ingredients for fifteen (15) seconds. As
         the blender ran, the friction and resulting heat from the rapidly spinning
         blades caused the pressure in the canister to build up. As Plaintiff went to
                                    23
Case 4:19-cv-00058 Document 1 Filed 09/25/19 Page 24 of 39



         open the canister after disengaging it from the base the top exploded
         upwards with great velocity, hitting Plaintiff’s lip and causing a severe
         laceration and massive bleeding.”) Pltfs. Compl., ¶ 13.

     li. Doritsa Rosa, et. al. v. Nutribullet, LLC et. al. (Filed in the Central District
         of California, Western Division, April 4, 2019) (“On July 10, 2017, Plaintiff
         was using the NutriBullet to prepare baby food consisting of squash,
         potatoes, cilantro, and onions. Plaintiff blended the ingredients five (5)
         seconds. As the blender ran, the friction and resulting heat from the rapidly
         spinning blades caused the pressure in the canister to build up. As Plaintiff
         blended, the canister shot off the base and the now scalding hot contents
         erupted all over Plaintiff’s hands and feet causing severe burns.”) Pltfs.
         Compl., ¶ 13.

    lii. Jill Wallace v. Nutribullet, LLC et. al. (Filed in the Central District of
         California, Western Division, April 4, 2019) (“On January 3, 2018, Plaintiff
         was using the NutriBullet to prepare a drink consisting of coffee, coconut
         oil, butter, and whipping cream. Plaintiff blended the ingredients for thirty
         (30) seconds. As the blender ran, the friction and resulting heat from the
         rapidly spinning blades caused the pressure in the canister to build up. As
         Plaintiff began to disengage the canister from the base, the canister shot off
         the base and the now scalding hot contents erupted all over Plaintiff’s arms
         and stomach resulting in severe burns.”) Pltfs. Compl., ¶ 13.

    liii. Charlene Forrest v. Nutribullet, LLC et. al. (Filed in the Central District of
          California, Western Division, April 4, 2019) (“On January 19, 2018,
          Plaintiff was using the NutriBullet to prepare a smoothie consisting of
          oatmeal, vanilla, glucose, formula, and water. Plaintiff blended the
          ingredients for twenty (20) to thirty (30) seconds. As the blender ran, the
          friction and resulting heat from the rapidly spinning blades caused the
          pressure in the canister to build up. As Plaintiff attempted to remove the cap
          from the canister, the canister exploded and the now scalding hot contents
          erupted all over Plaintiff’s face, neck, and chest resulting in severe burns.”)
          Pltfs. Compl., ¶ 13.

    liv. Jayne Griffin v. Nutribullet, LLC et. al. (Filed in the Central District of
         California, Western Division, April 4, 2019) (“On January 20, 2018,
         Plaintiff was using the NutriBullet to prepare a smoothie consisting of kale,
         cucumber, apple, and ice. Plaintiff blended the ingredients for one (1)
         minute. As the blender ran, the friction and resulting heat from the rapidly
         spinning blades caused the pressure in the canister to build up. As Plaintiff
         blended, the canister exploded and the now scalding hot contents erupted
         all over Plaintiff’s hands resulting in severe burns.”) Pltfs. Compl., ¶ 13.

    lv. Katherine Camargo v. Nutribullet, LLC et. al. (Filed in the Central District
        of California, Western Division, April 4, 2019) (“On January 28, 2018,
        Plaintiff was using the NutriBullet to prepare a drink consisting of rice and
        water. Plaintiff blended the ingredients for ten (10) seconds. As the blender
                                    24
Case 4:19-cv-00058 Document 1 Filed 09/25/19 Page 25 of 39



         ran, the friction and resulting heat from the rapidly spinning blades caused
         the pressure in the canister to build up. As Plaintiff blended, the canister
         exploded and the now scalding hot contents erupted all over Plaintiff’s face
         and arm resulting in severe burns.”) Pltfs. Compl., ¶ 13.

    lvi. Tamera Guidroz v. Nutribullet, LLC et. al. (Filed in the Central District of
         California, Western Division, April 4, 2019) (“On February 1, 2018,
         Plaintiff was using the NutriBullet to prepare a smoothie consisting of kale,
         spinach, banana, strawberry, raspberry, blackberry, blueberry, chia, and
         water. Plaintiff blended the ingredients for less than four (4) minutes. As
         the blender ran, the friction and resulting heat from the rapidly spinning
         blades caused the pressure in the canister to build up. As Plaintiff attempted
         to disengage the canister from the base, the canister exploded and the now
         scalding hot contents erupted all over Plaintiff’s hands and chest resulting
         in severe burns.”) Pltfs. Compl., ¶ 13.

   lvii. Yadira Varela v. Nutribullet, LLC et. al. (Filed in the Central District of
         California, Western Division, April 4, 2019) (“On January 29, 2018,
         Plaintiff was using the NutriBullet to prepare chili sauce consisting of red
         chilis and water. Plaintiff blended the ingredients for the NutriBullet’s set
         time cycle. As the blender ran, the friction and resulting heat from the
         rapidly spinning blades caused the pressure in the canister to build up.
         Plaintiff then removed the canister from the base and let it sit for four (4) to
         five (5) minutes. As Plaintiff attempted to open the canister, the canister
         exploded and the now scalding hot contents erupted all over Plaintiff’s left
         hand, arm, neck, chest, and face resulting in severe burns.”) Pltfs. Compl.,
         ¶ 13.

   lviii. Ernesy Laurent v. Nutribullet, LLC et. al. (Filed in the Central District of
          California, Western Division, April 5, 2019) (“On January 31, 2018,
          Plaintiff was using the NutriBullet to prepare a drink consisting of ginger,
          parsley, cucumber, Aloe Vera, and water. Plaintiff blended the ingredients
          for a brief and reasonable amount of time. As the blender ran, the friction
          and resulting heat from the rapidly spinning blades caused the pressure in
          the canister to build up. As Plaintiff blended, the canister exploded and the
          now scalding hot contents erupted all over Plaintiff’s right arm and breasts
          resulting in severe burns.”) Pltfs. Compl., ¶ 13.

    lix. Paula Villasana v. Nutribullet, LLC et. al. (Filed in the Central District of
         California, Western Division, April 9, 2019) (“On December 3, 2017,
         Plaintiff was using the NutriBullet to prepare a drink consisting of ginger,
         celery, parsley, and water. Plaintiff blended the ingredients for
         approximately forty-five (45) seconds. As Plaintiff began to disengage the
         canister from the base, the canister shot off the base causing Plaintiff’s hand
         to go into the blades and resulting in severe lacerations. Plaintiff suffered,
         and will continue to suffer from, severe and permanent injuries.”) Pltfs.
         Compl., ¶ 13.

                                   25
Case 4:19-cv-00058 Document 1 Filed 09/25/19 Page 26 of 39



     lx. Levanne Greaves v. Nutribullet, LLC et. al. (Filed in the Central District of
         California, Western Division, April 26, 2019) (“On May 20, 2018, Plaintiff
         was using the NutriBullet to prepare a mixture consisting of okra and water.
         Plaintiff blended the ingredients for a less than one (1) minute. As the
         blender ran, the friction and resulting heat from the rapidly spinning blades
         caused the pressure in the canister to build up. As Plaintiff began to
         disengage the canister from the base, the canister shot off the base and the
         now scalding hot contents erupted all over Plaintiff’s lip, chin, ear, arms,
         and chest, resulting in severe burns.”) Pltfs. Compl., ¶ 13.

    lxi. Wendell Greaves v. Nutribullet, LLC et. al. (Filed in the Central District of
         California, Western Division, April 26, 2019) (“On February 22, 2018,
         Plaintiff was using the NutriBullet to prepare a drink consisting of ginger,
         beets, apple, carrot, banana, and water. Plaintiff blended the ingredients for
         less than one (1) minute. As the blender ran, the friction and resulting heat
         from the rapidly spinning blades caused the pressure in the canister to build
         up. As Plaintiff began to disengage the canister from the base, the canister
         shot off the base and the now scalding hot contents erupted all over
         Plaintiff’s face and eye resulting in severe burns.”) Pltfs. Compl., ¶ 13.

   lxii. Sandra Medina v. Nutribullet, LLC et. al. (Filed in the Central District of
         California, Western Division, April 26, 2019) (“On April 3, 2018, Plaintiff
         was using the NutriBullet to prepare a sauce consisting of salt, garlic, red
         chilis, and water. Plaintiff blended the ingredients for a less than a minute.
         As the blender ran, the friction and resulting heat from the rapidly spinning
         blades caused the pressure in the canister to build up. As Plaintiff began to
         disengage the canister from the base, the canister shot off the base and the
         now scalding hot contents erupted all over Plaintiff’s neck and chest
         resulting in severe burns.”) Pltfs. Compl., ¶ 13.

   lxiii. Angie Luna v. Nutribullet, LLC et. al. (Filed in the Central District of
          California, Western Division, April 26, 2019). (“On April 10, 2018,
          Plaintiff was using the NutriBullet to prepare a sauce consisting of chili
          pepper and water. Plaintiff blended the ingredients for twenty-five (25)
          seconds. As the blender ran, the friction and resulting heat from the rapidly
          spinning blades caused the pressure in the canister to build up. As Plaintiff
          began to disengage the canister from the base, the canister exploded, and
          the scalding hot contents erupted all over Plaintiff’s neck, shoulder, chest,
          hand, and face causing severe burns.”) Pltfs. Compl., ¶ 13.

   lxiv. Rebecca Lara v. Nutribullet, LLC et. al. (Filed in the Central District of
         California, Western Division, April 26, 2019 (“On April 23, 2018, Plaintiff
         was using the NutriBullet to prepare a drink consisting of ginger, green tea,
         frozen berries, and turmeric. Plaintiff blended the ingredients for a less than
         a twenty (20) seconds. As the blender ran, the friction and resulting heat
         from the rapidly spinning blades caused the pressure in the canister to build
         up. As Plaintiff blended the canister shot off the base and Plaintiff’s hand
         went into the blades mangling her thumb.”) Pltfs. Compl., ¶ 13.
                                   26
Case 4:19-cv-00058 Document 1 Filed 09/25/19 Page 27 of 39




    lxv. Stephanie Layock v. Nutribullet, LLC et. al. (Filed in the Central District of
         California, Western Division, May 5, 2019) (“On May 3, 2017, Plaintiff
         was using the NutriBullet to prepare baby food consisting of sweet potatoes
         and water. Plaintiff blended the ingredients for thirty (30) seconds. As the
         blender ran, the friction and resulting heat from the rapidly spinning blades
         caused the pressure in the canister to build up. As Plaintiff blended, the
         canister exploded upwards from the base and the now scalding hot contents
         erupted out of the canister all over Plaintiff’s arms, left thigh, lower legs,
         and breasts causing severe burns.”) Pltfs. Compl., ¶ 13.

   lxvi. Kenia Mesa, et. al. v. Nutribullet, LLC et. al. (Filed in the Central District
         of California, Western Division, May 17, 2019) (“On June 1, 2017, Plaintiff
         was using the NutriBullet 900 to prepare baby food consisting of green
         beans, broccoli, black beans, squash, and broth. Plaintiff blended the
         ingredients for twenty (20) seconds. As the blender ran, the friction and
         resulting heat from the rapidly spinning blades caused the pressure in the
         canister to build up. As Plaintiff blended, the canister exploded upwards
         from the base and the now scalding hot contents erupted out of the canister
         all over Plaintiff’s arms and under her chin causing severe burns.”) Pltfs.
         Compl., ¶ 13.

  lxvii. Daniel Tenanes v. Nutribullet, LLC et. al. (Filed in the Central District of
         California, Western Division, May 30, 2019) (“On October 21, 2018,
         Plaintiff was using the NutriBullet to prepare a smoothie consisting of
         frozen blueberries, flax seeds, almond milk, yogurt, and kale. Plaintiff
         blended the ingredients for no longer than thirty (30) seconds. As Plaintiff
         went to disengage the canister from the base, the motorized base continued
         to run, causing the plastic gear wheel in the base to explode into pieces. The
         force of the explosion resulted in pieces of the shattered plastic gear wheel
         to make direct contact with Plaintiff’s right eye, causing severe corneal
         abrasions.”) Pltfs. Compl., ¶ 13.

  lxviii. Robert Jean Bistoury v. Nutribullet, LLC et. al. (Filed in the Eastern District
          of New York, July 3, 2019) (“On or about July 7, 2016, Plaintiff suffered
          serious and substantial burn injuries as the direct and proximate result of the
          NutriBullet blender’s plastic cup explosively separating from the blade base
          during the normal, directed use of the NutriBullet blender, allowing its
          scalding hot contents to be forcefully ejected onto Plaintiff. The incident
          occurred as the result of the NutriBullet Blenders defect(s), which allow the
          plastic cup of the NutriBullet blender to pressurize to the point that the
          canister separates from the blade base of the NutriBullet blender, causing
          the now hot contents of the NutriBullet blender, as well as the parts of the
          NutriBullet blender itself, to explode. Additionally, the incident occurred as
          the result of Defendants failure to warn and to redesign the NutriBullet
          blender, despite the existence of economical, safer alternative designs.”)



                                    27
Case 4:19-cv-00058 Document 1 Filed 09/25/19 Page 28 of 39



   lxix. Maria Delgado et. al. v. Nutribullet, LLC et. al. (Filed in the Central District
         of California, Western Division, July 19, 2019) (“On June 4, 2018, Plaintiff
         was using the NutriBullet 900 to prepare a sauce consisting of tomatillos.
         Plaintiff blended the tomatillos for reasonable amount of time. As the
         blender ran, the friction and resulting heat from the rapidly spinning blades
         caused the pressure in the canister to build up. As Plaintiff blended, the
         canister exploded and the now scalding hot contents erupted all over
         Plaintiff’s face, eyes, forehead, neck, arms, and chest resulting in severe
         burns and a debilitating ocular injury.”) Pltfs. Compl., ¶ 13.

    lxx. Jordan Fleischer v. Nutribullet, LLC et. al. (Filed in the Central District of
         California, Western Division, July 19, 2019) (“On April 24, 2018, Plaintiff
         was using the NutriBullet 900 to prepare a protein drink consisting of soda
         water and protein powder. The soda water had been opened the night before
         and kept in the refrigerator. The protein powder was room temperature.
         Plaintiff placed the contents into canister and began to run the machine with
         his right hand on top of the canister. As the Plaintiff was blending, the
         cannister shot off the base and his hand went into the blades, causing severe
         lacerations to his finger.”) Pltfs. Compl., ¶ 13.

   lxxi. Sarah George. v. Nutribullet, LLC et. al. (Filed in the Central District of
         California, Western Division, July 22, 2019) (“On July 8, 2018, Plaintiff
         was using the NutriBullet to prepare baby food consisting of mangos.
         Plaintiff blended the ingredients for twenty (20) to twenty-five (25)
         seconds. The friction and resulting heat from the rapidly spinning blades
         caused the pressure in the canister to build up. As Plaintiff began to
         disengage the canister from the base, the now scalding hot contents
         exploded from the canister and onto Plaintiff’s left arm and left foot causing
         severe burns.”) Pltfs. Compl., ¶ 13.

  lxxii. Ateefah Watson v. Nutribullet, LLC et. al. (Filed in the Central District of
         California, Western Division, July 22, 2019) (“On January 4, 2018, Plaintiff
         was using the NutriBullet to prepare a smoothie consisting of frozen
         strawberries, frozen banana, and blueberry juice. Plaintiff blended the
         ingredients for a less than one (1) minute. As the blender ran, the friction
         and resulting heat from the rapidly spinning blades caused the pressure in
         the canister to build up. As Plaintiff began to disengage the canister from
         the blade assembly, the canister exploded and the now scalding hot contents
         erupted all over Plaintiff’s face, neck, arms, and breasts resulting in severe
         burns.”) Pltfs. Compl., ¶ 13.

  lxxiii. Jenifer Fritz v. Nutribullet, LLC et. al. (Filed in the Central District of
          California, Western Division, August 5, 2019) (“On February 3, 2019,
          Plaintiff was using the NutriBullet 900 to prepare a drink consisting of
          coffee, ghee, and half and half. Plaintiff activated the machine for 45-50
          seconds. As the blender ran, the friction and resulting heat from the rapidly
          spinning blades caused the pressure in the canister to build up. As Plaintiff
          went to twist open the blade assembly from the canister, the blade assembly
                                    28
Case 4:19-cv-00058 Document 1 Filed 09/25/19 Page 29 of 39



          shot out of her hand, and into the ceiling. The now scalding hot contents
          inside the Nutribullet erupted everywhere onto Plaintiff causing severe
          burns.”) Pltfs. Compl., ¶ 13.

  lxxiv. Emilia Golebiowska v. Nutribullet, LLC et. al. (Filed in the Central District
         of California, Western Division, August 5, 2019) (“On September 19, 2018,
         Plaintiff was using the NutriBullet to prepare a soup consisting of vegetable
         broth and broccoli. Plaintiff blended the ingredients for less than ten (10)
         seconds. As the blender ran, the friction and resulting heat from the rapidly
         spinning blades caused the pressure in the canister to build up. As Plaintiff
         blended, the canister exploded and the now scalding hot contents erupted
         all over Plaintiff’s chin and chest resulting in severe burns.”) Pltfs. Compl.,
         ¶ 13.

   lxxv. Maria Gabaldon v. Nutribullet, LLC et. al. (Filed in the Central District of
         California, Western Division, August 5, 2019) (“On October 21, 2018,
         Plaintiff was using the NutriBullet to prepare a mixture consisting of red
         peppers and water. Plaintiff blended the ingredients for approximately one
         (1) minute. As the blender ran, the friction and resulting heat from the
         rapidly spinning blades caused the pressure in the canister to build up.
         Plaintiff then removed the canister from the base and placed it in the sink.
         As Plaintiff attempted to open the canister, the canister exploded, and the
         now scalding hot contents erupted all over Plaintiff’s eyes, lips, face, neck,
         and arms causing severe burns.”) Pltfs. Compl., ¶ 13.

  lxxvi. Maricela Elizondo Garcia v. Nutribullet, LLC et. al. (Filed in the Central
         District of California, Western Division, August 15, 2019) (“On April 17,
         2019, Plaintiff was using the NutriBullet 600 to prepare a salsa consisting
         of tomatoes, jalapeno, and garlic. blended the ingredients for approximately
         ten (10) seconds. As the blender ran, the friction and resulting heat from the
         rapidly spinning blades caused the pressure in the canister to build up. As
         Plaintiff began to disengage the canister from the base, the canister shot off
         the base and her left hand went into the still spinning blades, causing severe
         lacerations to her left thumb, palm, and middle finger.”) Pltfs. Compl., ¶ 13.
 lxxvii. Claudette Saintjoy v. Nutribullet, LLC et. al. (Filed in the Central District
         of California, Western Division, August 15, 2019) (“On August 26, 2018,
         Plaintiff was using the NutriBullet to prepare a mixture of grits and milk.
         Plaintiff blended the ingredients for one (1) minute. The friction and
         resulting heat from the rapidly spinning blades caused the pressure in the
         canister to build up. As Plaintiff blended, the canister shot off the base and
         the now scalding hot contents erupted onto Plaintiff’s right arm causing
         severe burns.”) Pltfs. Compl., ¶ 13.

 lxxviii. Andrew Leahy v. Nutribullet, LLC et. al. (Filed in the Central District of
          California, Western Division, August 26, 2019) (“On December 31, 2017,
          Plaintiff was using the NutriBullet to prepare a leek puree consisting of
          vegetable broth and potatoes. Plaintiff blended the ingredients for about less
          than thirty (30) seconds. As the blender ran, the friction and resulting heat
                                    29
Case 4:19-cv-00058 Document 1 Filed 09/25/19 Page 30 of 39



         from the rapidly spinning blades caused the pressure in the canister to build
         up. As Plaintiff blended, the canister exploded and the now scalding hot
         contents erupted all over Plaintiff’s face and arms resulting in severe
         burns.”) Pltfs. Compl., ¶ 13.

  lxxix. William Brown v. Nutribullet, LLC et. al. (Filed in the Central District of
         California, Western Division, August 27, 2019) (“On February 22, 2019,
         Plaintiff was using the NutriBullet to prepare chili sauce consisting of chili
         pods and water. After placing in the blender and starting it up, the friction
         and resulting heat from the rapidly spinning blades caused the pressure in
         the canister to build up and heat the contents. When Plaintiff attempted to
         unscrew the canister from the blade assembly, the canister suddenly and
         unexpectedly exploded off the base, spraying the now scalding hot contents
         onto his left palm, resulting in severe burns.”) Pltfs. Compl., ¶ 13.

  lxxx. Narinderpal Chahal v. Nutribullet, LLC et. al. (Filed in the Central District
        of California, Western Division, August 27, 2019) (“On June 11, 2019,
        Plaintiff was using the NutriBullet to prepare a smoothie consisting of
        frozen berries, a banana, and milk. Plaintiff activated the SUBJECT
        PRODUCT for approximately one minute. As the blender ran, the friction
        and resulting heat from the rapidly spinning blades caused the pressure in
        the canister to build up. As Plaintiff attempted to disengage the canister
        from the base, the canister exploded off the base, spraying the now scalding
        hot contents onto her causing severe burns.”) Pltfs. Compl., ¶ 12.

  lxxxi. Zoila Galicia v. Nutribullet, LLC et. al. (Filed in the Central District of
         California, Western Division, September 3, 2019) (“On June 12, 2019,
         Plaintiff was using the NutriBullet to prepare a salsa consisting of tomatoes,
         chilies, and garlic. Plaintiff ran the SUBJECT PRODUCT for a total of
         approximately one (1) minute. As the blender ran, the friction and resulting
         heat from the rapidly spinning blades caused the pressure in the canister to
         build up. While the Nutribullet blender was running, the canister suddenly
         and unexpectedly exploded off the motor base, spraying scalding hot
         contents onto Plaintiff, which resulted in severe burns to her chest, face, and
         hands.”) Pltfs. Compl., ¶ 12.

 lxxxii. Samantha Scriven v. Nutribullet, LLC et. al. (Filed in the Central District of
         California, Western Division, September 9, 2019) (“On February 28, 2019,
         Plaintiff was using the NutriBullet Rx to prepare a soup consisting of
         potatoes, chicken broth, and garlic. placed the potatoes, cold chicken broth,
         and garlic into the blender. Plaintiff blended the ingredients for
         approximately two (2) minutes. As the blender ran, the friction and resulting
         heat from the rapidly spinning blades caused the pressure in the canister to
         build up. As Plaintiff began to disengage the blade assembly from the
         canister, the scalding hot content erupted all over Plaintiff’s arm, face, and
         neck causing severe burns.”) Pltfs. Compl., ¶ 12.



                                   30
             Case 4:19-cv-00058 Document 1 Filed 09/25/19 Page 31 of 39



               lxxxiii. Stephanie Wakeland v. Nutribullet, LLC et. al. (Filed in the Central District
                        of California, Western Division, September 11, 2019) (“On May 28, 2018,
                        Plaintiff was using the NutriBullet to prepare a smoothie consisting of
                        frozen mixed berries and refrigerated almond milk. Plaintiff blended the
                        ingredients for just under one (1) minute. As Plaintiff ran the blender, the
                        canister exploded upwards off the base with such force that the canister hit
                        the ceiling, making direct contact with Plaintiff’s thumb in the process
                        splitting it open. As a result of medications and unrelated illnesses that have
                        left Plaintiff with a low platelet count, Plaintiff is susceptible to excessive
                        bleeding. The sheer force of impact from the canister ruptured Plaintiff’s
                        thumb resulting in fractured bone and significant blood loss.”) Pltfs.
                        Compl., ¶ 12.

             c. A class action lawsuit was filed on July 2, 2018 in the in the Central District of
                California, Western Division involving at least 100 class members seeking a
                refund of the price paid for their defective and dangerous blenders. The lawsuit
                also referred to the personal injuries caused by the product. That case is entitled
                Deveta White, on behalf of herself and other similarly situated v. Nutribullet, LLC
                et. al.

       39.      As a direct and proximate result of Defendants intentional concealment of such

defects, its failure to warn consumers of such defects, its negligent misrepresentations, its failure

to remove a product with such defects from the stream of commerce, and its negligent design of

such products, Plaintiff used an unreasonably dangerous NutriBullet blender, which resulted in

significant and painful bodily injuries.

       40.      Consequently, the Plaintiff in this case seeks compensatory damages resulting from

the use of Defendant’s NutriBullet blender as described above, which has caused the Plaintiff to

suffer from serious bodily injuries, medical expenses, physical pain, mental anguish, diminished

enjoyment of life, and other damages

                                      CLAIMS FOR RELIEF

                                           COUNT I
                                       STRICT LIABILITY

       41.      Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein.



                                                  31
             Case 4:19-cv-00058 Document 1 Filed 09/25/19 Page 32 of 39



       42.      At the time of Plaintiff’s injuries, Defendants NutriBullet blenders were defective

and unreasonably dangerous for use by foreseeable consumers, including Plaintiff.

       43.      Defendants NutriBullet blenders were in the same or substantially similar condition

as when they left the possession of Defendants.

       44.      Plaintiff did not misuse or materially alter the NutriBullet blender.

       45.      The NutriBullet blenders did not perform as safely as an ordinary consumer would

have expected them to perform when used in a reasonably foreseeable way.

       46.      Further, a reasonable person would conclude that the possibility and serious of harm

outweighs the burden or cost of making the NutriBullet blenders safe. Specifically:

             a. The NutriBullet blenders designed, manufactured, sold, and supplied by
                Defendants were defectively designed and placed into the stream of commerce in a
                defective and unreasonably dangerous condition for consumers;

             b. The seriousness of the potential burn injuries resulting from the product drastically
                outweighs any benefit that could be derived from its normal, intended use;

             c. Defendants failed to properly market, design, manufacture, distribute, supply, and
                sell the NutriBullet blenders, despite having extensive knowledge that the
                aforementioned injuries could and did occur;

             d. Defendants failed to warn and place adequate warnings and instructions on the
                NutriBullet blenders;

             e. Defendants failed to adequately test the NutriBullet blenders; and

             f. Defendants failed to market an economically feasible alternative design, despite the
                existence of the aforementioned economical, safer alternatives, that could have
                prevented the Plaintiff’ injuries and damages.

       47.      Defendants actions and omissions were the direct and proximate cause of the

Plaintiff’s injuries and damages.

       WHEREFORE, Plaintiff demands judgment against Defendants for compensatory, treble,

and punitive damages, together with interest, costs of suit, attorneys’ fees, and all such other relief

as the Court deems proper.


                                                  32
             Case 4:19-cv-00058 Document 1 Filed 09/25/19 Page 33 of 39



                                       COUNT II
                                NEGLIGENT DESIGN DEFECT

       48.     Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein.

       49.     Defendants are the manufacturers, sellers, distributors, marketers, and suppliers of

the subject NutriBullet blenders, which were negligently designed.

       50.     Defendants failed to exercise reasonable care in designing, developing,

manufacturing, inspecting, testing, packaging, selling, distributing, labeling, marketing, and

promoting its NutriBullet blenders, which were defective and presented an unreasonable risk of

harm to consumers, such as the Plaintiff.

       51.     As a result, the subject NutriBullet blenders, including Plaintiff’s NutriBullet

blender, contain defects in their design which render them unreasonably dangerous to consumers,

such as the Plaintiff, when used as intended or as reasonably foreseeable to Defendants, which

causes an unreasonable increased risk of injury, including, but not limited to, first, second and

third-degree scald burns.

       52.     Plaintiff in this case used her NutriBullet blender in a reasonably foreseeable

manner and did so as substantially intended by Defendants.

       53.     The subject NutriBullet blender was not materially altered or modified after being

manufactured by Defendants and before being used by Plaintiff.

       54.     As a direct and proximate result of Defendants’ negligent design of its NutriBullet

blenders, the Plaintiff in this case suffered injuries and damages described herein.

       WHEREFORE, Plaintiff demands judgment against Defendants for compensatory, treble,

and punitive damages, together with interest, costs of suit, attorneys’ fees, and all such other relief

as the Court deems proper.



                                                  33
             Case 4:19-cv-00058 Document 1 Filed 09/25/19 Page 34 of 39



                                         COUNT III
                                 NEGLIGENT FAILURE TO WARN

       55.     Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully herein.

       56.     At the time in which the NutriBullet blender was purchased, up through the time

Plaintiff was injured, Defendants knew or had reason to know that its NutriBullet blenders were

dangerous and created an unreasonable risk of harm to consumers.

       57.     Defendants had a duty to exercise reasonable care to warn consumers of the

dangerous conditions or the facts that made its NutriBullet blenders likely to be dangerous.

       58.     As a direct and proximate result of Defendants’ failure to warn of the dangers of its

NutriBullet blenders, the Plaintiff in this case suffered injuries and damages described herein.

       WHEREFORE, Plaintiff demands judgment against Defendants for compensatory, treble,

and punitive damages, together with interest, costs of suit, attorneys’ fees, and all such other relief

as the Court deems proper.


                                            COUNT IV
                                           NEGLIGENCE

       59.     Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein.

       60.     Defendants has a duty of reasonable care to design, manufacture, market, and sell

non-defective NutriBullet blenders that are reasonably safe for their intended uses by consumers,

such as Plaintiff and her family.

       61.     Defendants failed to exercise ordinary care in the manufacture, sale, warnings,

quality assurance, quality control, distribution, advertising, promotion, sale and marketing of its

NutriBullet blenders in that Defendants knew or should have known that said NutriBullet blenders

created a high risk of unreasonable harm to the Plaintiff and consumers alike.
                                                  34
                Case 4:19-cv-00058 Document 1 Filed 09/25/19 Page 35 of 39



          62.      Defendants negligent in the design, manufacture, advertising, warning, marketing

and sale of its NutriBullet blenders in that, among other things, they:

                a. Failed to use due care in designing and manufacturing the NutriBullet blenders to
                   avoid the aforementioned risks to individuals;

                b. Placed an unsafe product into the stream of commerce;

                c. Aggressively over-promoted and marketed its NutriBullet blenders through
                   television, social media, and other advertising outlets; and

                d. Were otherwise careless or negligent.

          63.      Even though Defendants knew or should have known of the aforementioned

defects, Defendants continued to market (and continue to do so) its NutriBullet blenders to the

general public.

          WHEREFORE, Plaintiff demands judgment against Defendants for compensatory, treble,

and punitive damages, together with interest, costs of suit, attorneys’ fees, and all such other relief

as the Court deems proper.

                                         COUNT V
                               BREACH OF EXPRESS WARRANTY

          64.      Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein.

          65.      Defendants expressly warranted that its NutriBullet blenders were safe and

effective to members of the consuming public, including Plaintiff. Moreover, Defendants

expressly warranted that the NutriBullet blender would be to be “free of defects for one full year”7.

          66.      Members of the consuming public, including consumers such as the Plaintiff were

the intended third-party beneficiaries of the warranty.




7
    Id.
                                                   35
                Case 4:19-cv-00058 Document 1 Filed 09/25/19 Page 36 of 39



          67.     Defendants’ NutriBullet blenders do not conform to this express representation

because consumers cannot safely use them in the intended manner without risk of the NutriBullet

blenders exploding which may result in physical injury or property damage.

          68.     The Plaintiff in this case and/or her family purchased and used the NutriBullet

blender with the reasonable expectation that it was properly designed and manufactured, free from

defects of any kind, and that it was safe for its intended, foreseeable use of blending.

          69.     Plaintiff’s injuries were the direct and proximate result of Defendants’ breach of its

express warranties.

          WHEREFORE, Plaintiff demands judgment against Defendants for compensatory, treble,

and punitive damages, together with interest, costs of suit, attorneys’ fees, and all such other relief

as the Court deems proper.


                                     COUNT VI
                       BREACH OF IMPLIED WARRANTY OF FITNESS
                             FOR A PARTICULAR PURPOSE

          70.     Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein.

          71.     Defendants manufactured, supplied, and sold its NutriBullet blenders with an

implied warranty that they were fit for the particular purpose of cooking quickly, efficiently and

safely.

          72.     Members of the consuming public, including consumers such as the Plaintiff, were

the intended third-party beneficiaries of the warranty.

          73.     Defendants’ NutriBullet blenders were not fit for the particular purpose as a safe

means of blending, due to the unreasonable risks of bodily injury associated with their use.

          74.     The Plaintiff in this case reasonably relied on Defendants’ representations that its

NutriBullet blenders were an effective and safe means of blending.
                                                   36
             Case 4:19-cv-00058 Document 1 Filed 09/25/19 Page 37 of 39



       75.     Defendants’ breach of the implied warranty of fitness for a particular purpose was

the direct and proximate cause of Plaintiff’s injuries and damages.

       WHEREFORE, Plaintiff demands judgment against Defendants for compensatory, treble,

and punitive damages, together with interest, costs of suit, attorneys’ fees, and all such other relief

as the Court deems proper.

                                COUNT VII
             BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

       76.     Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein.

       77.     At the time Defendants marketed, distributed and sold its NutriBullet blenders to

the Plaintiff in this case, Defendants warranted that its NutriBullet blenders were merchantable

and fit for the ordinary purposes for which they were intended.

       78.     Members of the consuming public, including consumers such as the Plaintiff, were

intended third-party beneficiaries of the warranty.

       79.     Defendants’ NutriBullet blenders were not merchantable and fit for their ordinary

purpose, because they had the propensity to lead to the serious personal injuries as described herein

in this Complaint.

       80.     The Plaintiff in this case and/or her family purchased and used the NutriBullet

blender with the reasonable expectation that it was properly designed and manufactured, free from

defects of any kind, and that it was safe for its intended, foreseeable use of cooking.

       81.     Defendants’ breach of implied warranty of merchantability was the direct and

proximate cause of Plaintiff’s injury and damages.

       WHEREFORE, Plaintiff demands judgment against Defendants for compensatory, treble,

and punitive damages, together with interest, costs of suit, attorneys’ fees, and all such other relief

as the Court deems proper.
                                                  37
            Case 4:19-cv-00058 Document 1 Filed 09/25/19 Page 38 of 39



                                 DEMAND FOR JURY TRIAL

       Plaintiff demands that all issues of fact of this case be tried to a properly impaneled jury to

the extent permitted under the law.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against the Defendants for damages,

including exemplary damages if applicable, to which they entitled by law, as well as all costs of

this action, interest and attorneys’ fees, to the full extent of the law, whether arising under the

common law and/or statutory law, including:

           a. judgment for Plaintiff and against Defendants;

           b. damages to compensate Plaintiff for her injuries, economic losses and pain and
              suffering sustained as a result of the use of the Defendants’ NutriBullet blenders;

           c. pre and post judgment interest at the lawful rate;

           d. exemplary, punitive, and treble damages on all applicable Counts as permitted by
              the law;

           e. a trial by jury on all issues of the case;

           f. an award of attorneys’ fees; and

           g. for any other relief as this Court may deem equitable and just, or that may be
              available under the law of another forum to the extent the law of another forum is
              applied, including but not limited to all reliefs prayed for in this Complaint and in
              the foregoing Prayer for Relief.




                                                 38
          Case 4:19-cv-00058 Document 1 Filed 09/25/19 Page 39 of 39



                                    Respectfully submitted,

                                    PHIPPS, DEACON, PURNELL PLLC

Date: September 25, 2019            /s/ Martin J. Phipps
                                    MARTIN J. PHIPPS
                                    State Bar No. 00791444
                                    BARRY DEACON
                                    State Bar No. 24096725
                                    SIMON B. PURNELL
                                    State Bar No. 24003889
                                    PHIPPS DEACON PURNELL PLLC
                                    The Phipps
                                    102 9th Street
                                    San Antonio, Texas 78215
                                    Telephone: (210) 340-9877
                                    Facsimile: (210) 340-9899
                                    Email: mphipps@phppsdeaconpurnell.com
                                    bdeacon@phippsdeaconpurnell.com
                                    spurnell@phippsdeaconpurnell.com

                                    In association with:

                                    JOHNSON BECKER, PLLC

                                    Michael K. Johnson, Esq. (#0258696)
                                    Pro Hac Vice to be filed
                                    Kenneth W. Pearson, Esq. (#016088X)
                                    Pro Hac Vice to be filed
                                    Adam J. Kress, Esq. (#0397289)
                                    Pro Hac Vice to be filed
                                    444 Cedar Street, Suite 1800
                                    Telephone: (612) 436-1800
                                    Facsimile: (612) 436-1801
                                    Email: mjohnson@johnsonbecker.com
                                    kpearson@johnsonbecker.com
                                    akress@johnsonbecker.com

                                    Attorneys for Plaintiff




                                      39
